                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

DONALD LEE MAINS,
                                                                   ORDER
                             Plaintiff,
                                                                   18-cv-881-bbc
          v.
NANCY A. BERRYHILL, ACTING
COMMISSIONER OF SOCIAL
SECURITY,


                             Defendant.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Plaintiff Donald Lee Mains filed this law suit against the Social Security

Administration and its employees, contending that he has not received benefits from the

United States to which he is entitled. (At the outset, I have corrected the caption of the case

to reflect that Nancy A. Berryhill, Acting Commissioner of Social Security, is the proper

defendant.) It is not clear from plaintiff’s filings exactly what his claim is and what he wants

the court to do for him. Defendants have asked the court for a “more definite statement,”

that is, for plaintiff to explain his claims more clearly. Dkt. #7. That motion will be granted

and plaintiff will be given an opportunity to explain his claim.

       In explaining his claim, plaintiff should answer the following questions:

       1. Does plaintiff believe that his monthly social security earnings are lower than they

should be?



                                               1
       2. What gross receipts, total expenses and net profits from self-employment did

plaintiff report to the Internal Revenue Service each tax year from 2001 to 2008?

       3. Does plaintiff believe that the Social Security Administration is wrong when it says

that he had

       a. $14,665 in net earnings from self-employment for 2005;

       b. $823 in net earnings from self-employment for 2008; and

       c. No net earnings from self-employment for 2001-2004

       or for 2006-2007?

       4. If plaintiff does think the Social Security Administration is wrong, what amount

does he think should be shown on his earnings record for each year from 2001-2008?

       5. Why does plaintiff think that gross earnings were ever the basis for calculating

social security benefits?

       Plaintiff should understand that he has sued only the Social Security Administration.

This means that the court will not consider any claim by plaintiff that the Internal Revenue

Service should take some action to correct its accounting of plaintiff’s earnings. If plaintiff

wants to assert such a claim, he will have to file a separate lawsuit against the IRS.




                                           ORDER

       IT IS ORDERED that the motion of defendant Nancy A. Berryhill, Acting

Commission of Social Security, for a more definite statement of plaintiff Donald Lee Main’s

claim is GRANTED. Plaintiff may have until April 25, 2019 in which to file a response to



                                              2
the questions set out in this order. Defendant Nancy A. Berryhill may have until May 16,

2019 in which to respond. Plaintiff may have until May 22, 2019 to file his reply.

      Entered this 4th day of April, 2019.

                                         BY THE COURT:


                                         /s/
                                         __________________________________
                                         BARBARA B. CRABB
                                         District Judge




                                             3
